803 F.2d 714Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.United States of America, Appelleev.Andres Lastra-Pena, a/k/a Palencho, Appellant.
No. 85-5298.
United States Court of Appeals, Fourth Circuit.
Argued July 18, 1986.Decided Oct. 14, 1986.

John Lipinski (Dalet Cobb, Jr.;    Belk, Howard, Cobb & Chandler, P.A. on brief) for Appellant;  Dale T. DuTremble, Assistant United States Attorney (Vinton D. Lide, United States Attorney on brief) for Appellee.
Before RUSSELL and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from the conviction of the appellant Andres Lastra-Pena, a/k/a Palencho for conspiracy to possess with the intent to distribute cocaine in violation of 21 U.S.C. Sec.  846.1


2
The appellant contends on appeal that the district court erred in refusing to permit the cross-examination of Tony Martinez, a government informer-witness, as to whether Martinez had taken a polygraph test in connection with an alleged taking of a kilo of cocaine involved in the drug conspiracy herein.  He argues that such examination would have provided a basis for impeaching the credibility of this informer-witness before the jury.  The district judge did not preclude the appellant from asking Martinez about the alleged missing kilo, but he did not allow questions concerning the taking or failure to take a polygraph test.  The district judge did not abuse his discretion in refusing to allow this testimony.2

The judgment of conviction is accordingly

3
AFFIRMED.



1
 The defendants indicted were Ricardo Caceras, Magaly Gonzalez De-Sanchez, Lazardo Mesa, Pablo Osvaldo-Corral and Andres Lastra-Pena.  The defendants Ricardo Caceras and Lazardo Mesa entered pleas of guilty to possession with intent to distribute cocaine and were sentenced.  The indictment was dismissed against defendants Magaly Gonzalez De-Sanchez and Pablo Osvaldo-Corral.  The appellant/defendant Andres Lastra-Pena pled not guilty and was tried and convicted of possession with intent to distribute cocaine, but was acquitted of aiding and abetting in the possession with intent to distribute cocaine


2
 The appellant in a supplemental brief contends that the trial court erred in allowing testimony as to "other crimes."    We find no error in this ruling of the district court